Citation Nr: 1628924	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  13-00 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date earlier than September 27, 1995, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Dr. E.M.T., Ph.D., CRC


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 to August 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that decision granted service connection for PTSD and assigned a 70 percent disability rating, effective August 28, 1996, a 50 percent disability rating from May 31, 2007, and a 100 percent disability rating from March 7, 2011.  

In September 2014, Dr. E.M.T., Ph.D., CRC testified at a Central Office hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In April 2015, the Board granted an earlier effective date of September 27, 1995, for the award of service connection for PTSD, and denied an effective date prior to that point.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a September 2015 order, granted the parties' joint motion for remand, vacating the portion of the Board's September 2015 decision dealing with entitlement to an effective date earlier than September 27, 1995, and remanded the case for compliance with the terms of the joint motion.  In the joint motion for remand, the parties determined that the Board provided inadequate reasons and bases for the denial of an effective date earlier than September 27, 1995.


FINDINGS OF FACT

1.  VA received the Veteran's original claim for service connection for an acquired psychiatric disorder on June 18, 1990.

2.  A November 1990 rating decision denied service connection for a nervous condition and, although the Veteran perfected an appeal of that decision, a July 1992 Board decision also denied service connection for a psychiatric disorder.

3.  VA received the Veteran's informal claim to reopen his claim for service connection for an acquired psychiatric disorder on September 27, 1995.

4.  A March 2011 rating decision granted service connection for PTSD, effective August 28, 1996.

5.  An April 2015 Board decision granted an earlier effective date of September 27, 1995.

6.  Evidence received since the July 1992 Board decision includes a newly received service department record that was in existence at the time of the July 1992 Board decision, and confirmed the occurrence of the Veteran's in-service stressor.

7.  Since VA received the Veteran's original claim for service connection on June 18, 1990, the Veteran has suffered from an ongoing psychiatric disorder, variously diagnosed as PTSD and anxiety reaction, which has been attributed to the Veteran's confirmed in-service stressor.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of June 18, 1990, but no earlier, for the award of service connection for PTSD have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.400, 3.816 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The Veteran's earlier effective date claim arose from his disagreement with the effective dates assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated; additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 
38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  The Veteran did not appear for his September 2014 hearing.  The Veteran's attorney opted to go forward with the hearing and testimony was obtained from a witness.  Nevertheless, the undersigned fully explained the issues on appeal, noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the hearing constitutes harmless error.

Analysis

In a March 2011 rating decision, the RO granted service connection for PTSD.  The effective date of the award was set as August 28, 1996, the date of the claim.  Thereafter, in an April 2015 decision, the Board granted an earlier effective date of September 27, 1995, for the award of service connection for PTSD.

The Veteran contends that an earlier effective date is warranted.  He asserts that, under 38 C.F.R. § 3.156(c), VA must reconsider his claim following VA's receipt of relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  He contends that the effective date should be in April 1977.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i) (West 2014).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2015).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, or a person acting as next friend may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a). 

A report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  38 C.F.R. § 3.157(a).  There must, however, first be a prior allowance or disallowance of a claim.  38 C.F.R. § 3.157(b).

As noted above, the Veteran argues that the effective date for the award of service connection for PTSD should be April 19, 1977, which, he claims, is when VA received his initial claim for service connection for a psychiatric disorder.  

On April 19, 1977, VA received a letter from the Veteran wherein he requested the necessary forms "to file for pension."  In January 1978, VA received a VA Form 21-526, Veteran's Application for Compensation or Pension.  In Item 25, Nature of Sickness, Disease or Injuries For Which This Claim Is Made and Date Each Began, the Veteran claimed poor eyesight, bad back, stomach, a skin condition, and nerves.  A note in the application instructs that Items 27, 28, and 29 should only be completed if the Veteran intended to file a claim for compensation for a disability that was incurred in service.  The Veteran left all three items blank.  Another note in the application instructs that Items 34A through 38C shoulder only be completed if the Veteran was applying for nonservice-connected pension.  The Veteran completed Items 34A, 35A, and 36.

In an August 1981 VA Form 21-526, the Veteran filed a claim for nonservice-connected pension benefits related to his back.  The application clearly indicates that the Veteran injured his back in January 1981 while "working in the mines."  The Veteran made no mention of a nervous or acquired psychiatric disability.

In August 1989, the Veteran filed another VA Form 21-526.  In connection with that claim, a Social Security Administration psychological assessment that includes a diagnosis of PTSD was added to the record.  In a December 1989 statement, the Veteran clarified that he was filing a claim for nonservice-connected pension.

On June 18, 1990, VA received a letter from the Veteran.  In the letter, the Veteran stated that he had previously applied for nonservice-connected pension.  The letter attributed the Veteran's lung and eye disorder to the his military service.  The letter goes on to claim that the Veteran has been mistreated by his superiors during service, and that this treatment caused his "nerves" disorder.  The letter then says that the Veteran is applying for service connection instead of nonservice-connected pension because his disabilities all started during his military service.

An October 1990 VA examination notes a diagnosis of anxiety disorder.  In the Veteran's November 1990 notice of disagreement, he related his current psychiatric condition to physical and verbal abuse by his superiors during his active duty service.  In a letter received, in December 1990, the Veteran claimed that his nervous disorder is related to seeing two servicemembers blown up inside a tank.

In the November 1990 rating decision, the RO noted that the Veteran's service treatment records were silent for any in-service treatment of his nervous condition.

In a March 1991 Decision Review Officer hearing, he related his psychiatric condition to an incident during active duty service in which three servicemembers were killed in a tank during a training exercise, and the Veteran was charged with cleaning their bodies out of the tank.

In April 1991, the Veteran underwent a VA examination.  The Veteran reported his alleged in-service stressor and his psychiatric symptoms.  The VA examiner determined that the Veteran's overall disability picture presented features of mental retardation, anxiety, and PTSD.

In July 1991, the Veteran underwent another VA examination.  Once again, the Veteran reported his alleged in-service stressor.  He also reported in-service problems with "nerves."  After conducting a complete examination of the Veteran, the examiner determined that the Veteran may qualify for an organic personality disorder or an anxiety disorder.  The examiner noted that the Veteran's claims file was not available for review so there was no way to verify exactly what happened to him in service.  The examiner determined that the Veteran did not meet the criteria for PTSD.

In July 1992, the Board denied the Veteran's claim for service connection for a psychiatric disorder.  The Board determined that the July 1991 opinion was more probative on the question of whether the Veteran met the criteria for PTSD.  Specifically, the Board noted that the impression from the April 1991 VA examiner was unconfirmed, and that the preponderance of the evidence was against the Veteran's claim.  As such, there was no evidence of service stressor and no confirmed diagnosis of PTSD.

Thereafter, the Veteran's informal claim to reopen was received on September 27, 1995.  During the course of the appeal stemming from his September 1995 claim to reopen, the Veteran's in-service stressor was subsequently verified through service treatment records from D.J.C., a veteran who served with the Veteran.

In October 2010, the Veteran's representative submitted new evidence related to the alleged stressor.  The evidence consisted of service treatment records of D.J.C., who served with the Veteran in the 54th Engr. Bn. and was injured in the tank accident described by the Veteran.  The evidence also included personal letters between D.J.C. and his parents describing his injuries and hospitalization.  D.J.C. personally gave these records to the Veteran and agreed in writing that the Veteran would submit the records to VA in support of the claim.  D.J.C.'s personal reports of medical treatment confirm that he was injured in a tank explosion in Wildflecken, Germany on April 11, 1974.  Notably, the only evidence at that time verifying the tank accident was the personal medical records of D.J.C.  As noted, nothing in the Veteran's own complete service records, or the numerous reports generated by the service department, provided any evidence of the tank accident.  Based on the evidence submitted by D.J.C., a January 2011 Board decision conceded that the alleged stressor had occurred, and remanded the claim to provide the Veteran with a new VA examination.

Service connection for PTSD was granted by the RO in a March 2011 rating decision.  The effective date for the award of service connection was August 28, 1996, the date of the claim to reopen.  Thereafter, in an April 2015 decision, the Board determined that the September 27, 1995, submission constituted a valid informal claim for benefits, and that the proper effective date for the award of service connection for PTSD was September 27, 1995.

In October 2014, the Veteran's attorney submitted a July 1974 Daily Staff Journal or Duty Office Log.  This service record documents the Veteran's alleged in-service stressor.  The record indicated that a tank exploded killing two servicemembers and injuring two more, including D.J.C.

Typically, in a case that has been reopened, the effective date would be the date of receipt of the Veteran's claim to reopen.  See 38 C.F.R. § 7105.  However, pursuant to 38 C.F.R. § 3.156(c), if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than reopen the claim.

As an initial matter, the Board notes that 38 C.F.R. § 3.156 was amended during the pendency of the Veteran's appeal.  Although it appears that the older version of the regulation would be more favorable to the Veteran, the Board will discuss applicability of both versions.  

The prior version of 38 C.F.R. § 3.156(c), provided, in pertinent part, that where new and material evidence such as a supplemental report from a service department was received before or after a decision has become final, the former decision "will be reconsidered" by the adjudicating AOJ.  This included official service department records which presumably had been misplaced and now been located and forwarded to VA. 38 C.F.R. § 3.156(c).

The provisions of 38 C.F.R. § 3.156(c) were amended, effective October 6, 2006. See 71 Fed. Reg. 52,455 -52,457 (Sept. 6, 2006).  The regulation now more clearly provides that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than reopen the claim, if the additional records include the Veteran's service records, or include records that could not have been obtained because the records were classified when VA decided the claim.  The additional records do not support reconsideration of the prior decision if VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records.

The preamble in the discussion of the proposed revision of 38 C.F.R. § 3.156(c) explained that the use of the words "new and material evidence" in the regulation was confusing.  See 70 Fed. Reg. 35,388 -35,390 (June 20, 2005).  The language inferred that VA was authorized to reopen a claim when service department records were received that were not available before.  The revision clarifies that VA reconsiders, rather than reopens, the prior decision.  The effective date assigned relates back to the date of the original claim, or the date entitlement arose, whichever is later.  The effective date is not limited to the date of the claim to reopen. 

The change was also intended to broaden the description of service department records to include unit records, such as those received from the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly, the U.S. Armed Services Center for Unit Records Research (CURR)) that pertain to military experiences claimed by a Veteran.  It was noted that such evidence could be particularly valuable in connection to claims for benefits for PTSD.  Id.

As was noted in the prior Board decision, neither version of 38 C.F.R. § 3.156(c) applies to the service treatment records of D.J.C.  On August 12, 2014, VA's Office of General Counsel (OGC) issued VA O.G.C. Prec. Op. No. 5-2014, which addresses the question of whether VA is legally obligated under 38 U.S.C.A. § 5103(A) to obtain service and other related records that belong or pertain to a servicemember other than the Veteran who is seeking VA benefits, when such records may be potentially relevant to the Veteran's claim for benefits.

The opinion holds that VA is generally obligated under 38 U.S.C.A. § 5103(A) to make reasonable efforts to obtain records pertaining to another individual if: (a) those records were adequately identified, would be relevant to the Veteran's claim, and would aid in substantiating the claim; and (b) VA would be authorized to disclose the relevant portions of such records to the Veteran under the Privacy Act and 38 U.S.C.A. §§ 5701 and 7332.  The opinion further reminds that VA adjudicators generally may not consider documents that cannot be disclosed to the claimant.

Under either version of 38 C.F.R. § 3.156(c), VA would be barred from considering D.J.C.'s personal medical records and correspondence under the Privacy Act.  As noted, the evidence consisted of medical treatment records following D.J.C.'s injury in the tank accident, and personal correspondence between D.J.C. and his parents.  The first type of evidence could not be disclosed to the Veteran due to privacy concerns, and thus could not have been considered by VA.  See VA O.G.C. Prec. Op. No. 5-2014.  The second type of evidence was never in VA's or the service department's possession.  Therefore, this evidence does not warrant reconsideration of the Veteran's claim.

However, with regard to the July 1974 Daily Staff Journal or Duty Office Log, the older version of 38 C.F.R. § 3.156(c) applies in this case, since the service record was in existence at the time the Veteran file his claim for service connection in June 1990.  

As the claim is being reconsidered, not reopened, the effective date is affixed by operation of 38 C.F.R. § 3.400(b)(2)(i) for entitlement to service connection arising on a direct basis.  The effective date to be assigned is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, date of the receipt of claim, or the date entitlement arose, whichever is later.

Based on the evidence of record, the Board finds that an effective date of June 18, 1990, but no earlier, for the award of service connection for PTSD is warranted.

In this case, VA received the Veteran's original claim for service connection for PTSD on June 18, 1990.  A November 1990 rating decision denied service connection, and the Veteran subsequently appealed to the Board.  During the appeal period, the Veteran reported his in-service stressor of witnessing two servicemembers blown up inside of a tank.  Furthermore, a SSA psychological evaluation, received in December 1989, and the April 1991 VA examination both diagnosed the Veteran with PTSD.  Finally, the April 1991 VA examination report attributed the Veteran's PTSD to his alleged in-service stressor.  As noted above, the RO denied service connection because there was no evidence of in-service "nervous" treatment.  Additionally, the Board favored the July 1991 VA examination opinion despite the fact examiner noted that the Veteran's claims file was not reviewed and, therefore, his in-service experiences could not be verified.

While the December 1989 SSA psychological evaluation diagnosed the Veteran with PTSD, the Board notes that the record does not specifically identify what stressor that diagnoses is related to.  However, the Board accepts that the Veteran's psychiatric symptomatology noted during the April 1991 VA examination is intertwined with the symptoms displayed during his December 1989 psychological evaluation.  In DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011), the Court clarified that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  See Brokowski v. Shinseki, 23 Vet. App. 79, 90 (2009) ("[A] medical diagnosis is not necessary to initiate a claim."); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a medical diagnosis is not required to substantiate a claim in certain circumstances).

Further, the subsequent grant of service connection is recognition that the Veteran's psychiatric symptoms are related to his military service, including his in-service stressor.  See 38 C.F.R. § 3.303(a).  In sum, the Board finds that the Veteran's psychiatric symptomatology has been ongoing since his original claim was received on June 18, 1990, and has been attributed to his in-service stressor which VA medical personnel, dating as far back as the April 1991 VA examination have, attributed to his now confirmed in-service stressor, which is documented in the July 1974 Daily Staff Journal or Duty Office Log.

Hence, the June 18, 1990, date of receipt of the Veteran's original claim is the earliest date on which the grant of service connection for an acquired psychiatric disorder may become effective.  In sum, the grant of service connection for PTSD, based upon the Veteran's claim for such benefits must be made effective back to the date of receipt of the original claim, June 18, 1990.  See 38 C.F.R. § 3.400(b)(2); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) ("[T]he effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.").

With regard to the Veteran's argument that the effective date for the award of service connection should be when he filed an informal claim in April 1977, the Board finds that this argument is without merit.  As noted above, a claim must identify the benefit sought.  See 38 C.F.R. § 3.155(b)(2).  In this case, the Board finds that contemporaneous evidence is more probative of the Veteran's intention when the April 1977 letter and the January 1978 VA Form 21-526 was received than his current allegations.  Specifically, in the April 1977 letter, the Veteran specifically indicated an intent to file a claim for "pension."  Furthermore, and as indicated above, while the Veteran stated that he suffered from a nerves disorder in his January 1978 VA Form 21-526, the fact that the Veteran only answered the questions pertaining to nonservice-connected pension, and did not answer any questions pertinent to a claim for service connection, indicate he intended to file a claim for nonservice-connected pension, not a claim for compensation for a service-connected disability, including nerves.  As such, the Board finds that the April 1977 letter and January 1978 applications clearly indicated an intent to file for nonservice-connected pension, and that they were not claims, either formal or informal, for service connection for any disability, including "nerves."

The Board also notes that, in June 2014, the Veteran's attorney submitted a medical review and opinion which was completed by Dr. E.M.T., Ph.D., CRC.  In this opinion, Dr. E.M.T., Ph.D., CRC opined that, based upon her review of the record, the Veteran had been suffering from PTSD as a result of his military service from "the date of his original application of January 1978."  While the Board has reviewed this evidence, it is not probative as to whether an informal or formal claim was filed in either April 1977 or January 1978.  As noted above, the Board finds that the Veteran's initial claim for service connection for PTSD was received on June 18, 1990.  

In conclusion, when resolving all benefit of the doubt in favor of the Veteran, the evidence supports the assignment of an effective date of June 18, 1990, but no earlier, for the grant of service connection for PTSD.


ORDER

An effective date of June 18, 1990, but no earlier, for the award of service connection for PTSD is granted, subject to law and regulations governing the effective date of an award of monetary compensation.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


